Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-15, drawn to a magnet blade assembly including first and second blades (inner and outer blades), a guide member (T-shaped guide member) , a magnetic assembly for generating an attractive force between the blade guide assembly and the first blade, and a load sensor, as set forth in the claims, could be searched in CPC:  B26B19/00,06, 28, 38, 3806, 3846, 388, 42, 21/4081, 4087 with an additional unique text search and unique examination process of “attractive force between the blade guide assembly and the first blade or outer blade” and “a load sensor”.
Group II. Claims 16-22, drawn to a blade assembly including first and second blades (inner and outer blades), a guide member, a diagonal slot mechanism, a magnetic assembly for generating an adjustable magnetic tension force between the inner and outer blades, and a slider, as set forth in the claims, could be searched in CPC: B26B19/00,06,063,20, 205, 28, 38, 3846 with an additional unique text search and unique examination process of “a diagonal slot mechanism”, “tension force between the inner and outer blades”, and “a slider”.
The inventions are independent or distinct, each from the other because claims to the different groups recite the mutually exclusive characteristics of such groups. In addition, these groups are not obvious variants of each other based on the current record.
Inventions groups I and II are directed to relate a product of a magnetic blade assembly (see claims 1-15 and 18, Examiner note that the preamble of claim 18 “the magnetic blade assembly” appears to be error and it depends on the independent claim 16). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the device of group I including the magnetic assembly for generating an attractive force between the blade guide assembly and the first blade, and the load sensor that have a mode of operation and function different from the device of group II including the diagonal slot mechanism, the magnetic assembly for generating an adjustable magnetic tension force between the inner and outer blades, and the slider;
The inventions do not overlap in scope because there is a two-way patentable distinction between each group, and also each has a unique search and examination burden. See MPEP 806.05.
The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate statues in the art in view of their different classification as seen in the section 2 above;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries) as seen in the section 2 above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Christine McLinn on 03/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. She requested the restriction requirement to be sent out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NHAT CHIEU Q DO/Examiner, Art Unit 3724 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724